Exhibit 10.1


PROMISSORY NOTE


 

Date: December 22, 2014     Borrower:  Oro East Mining, Inc.   7817 Oakport
Street, Suite 205   Oakland, California 94621     Lender:  *************
[Redacted]     Principal Amount: $100,000.00

 
 
1.  
FOR VALUE RECEIVED. The Borrower promises to pay to the Lender at such address
as may be provided in writing to the Borrower, the principal sum of $100,000.00
USD, with interest payable on the unpaid principal at the rate of 12.00 percent
per annum, calculated yearly not in advance.

 
2.  
All accrued interest and principal will be repaid in full on June 21, 2015.

 
3.  
At any time while not in default under this Note, the Borrower may pay the
outstanding balance then owing under this Note to the Lender without further
bonus or penalty.

 
4.  
Notwithstanding anything to the contrary in this Note, if the Borrower defaults
in the performance of any obligation under this Note, then the Lender may
declare the principal amount owing and interest due under this Note at that time
to be immediately due and payable.

 
5.  
In the case of the Borrower’s default and the acceleration of the amount due by
the Lender all amounts outstanding under this Note will bear interest at the
rate of 18.00 percent per annum from the date of demand until paid.

 
6.  
If any term, covenant, condition or provision of this Note is held by a court of
competent jurisdiction to be invalid, void or unenforceable, it is the parties’
intent that such provision be reduced in scope by the court only to the extent
deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Note will in no way be
affected, impaired or invalidated as a result.

 
7.  
This Note will be construed in accordance with and governed by the laws of the
State of California.



8.  
This Note will ensure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors, and assigns of the Borrower and
the Lender.



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has duly affixed its signature by a duly
authorized officer on this 22nd day of December, 2014.


SIGNED AND DELIVERED
This 22nd day of December, 2014


/s/ TIAN QING
CHEN                                                                                          


Tian Qing Chen
Chief Executive Officer
Oro East Mining, Inc.

